Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-21-2007

Jeune v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-3103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Jeune v. Atty Gen USA" (2007). 2007 Decisions. Paper 1536.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1536


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 05-3103

                                 JEAN JUNIOR JEUNE,
                                          Petitioner

                                               v.

                  ATTORNEY GENERAL OF THE UNITED STATES,
                                   Respondent


                     On Petition for Review of Final Decision of the
                              Board of Immigration Appeals
                                 BIA No.: A37-089-885
                       Immigration Judge: Donald Vincent Ferlise

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 11, 2006

                         Before: SMITH and ROTH, Circuit Judges,
                                and IRENAS, District Judge *




                             ORDER AMENDING OPINION


        The opinion filed on February 20, 2007 is amended to designate counsel in this
matter as is the practice for the Third Circuit. The opinion is amended to identify counsel
as follows:

       Counsel:      Steven A. Morley
                     Morley, Surin & Griffin
                     325 Chestnut Street


                     *
                      The Honorable Joseph E. Irenas, Senior District Judge
              for the United States District of New Jersey, sitting by
              designation.
             Suite 1305-P
             Philadelphia, PA 19106
                    Counsel for Petitioner

             Kathleen Meriwether
             Office of the United States Attorney
             615 Chestnut Street
             Philadelphia, PA 19106
                    Counsel for Respondent

                                                    By the Court:

                                                    /s/ D. Brooks Smith
                                                    Circuit Judge

Date: February 21, 2007
CMH/cc: SAM, KM